Case: 17-30344      Document: 00514187219         Page: 1    Date Filed: 10/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-30344                                 FILED
                                  Summary Calendar                         October 6, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
KARL B. MOLDEN,

              Plaintiff–Appellant,

v.

EAST BATON ROUGE PARISH SCHOOL BOARD,

              Defendant–Appellee.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:14-CV-351


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Karl Molden sued his employer, Defendant–Appellee
East Baton Rouge Parish School Board (“School Board”), in the United States
District Court for the Middle District of Louisiana for violations of the
Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. The district
court granted summary judgment in favor of the School Board. For the reasons



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30344    Document: 00514187219    Page: 2   Date Filed: 10/06/2017



                                No. 17-30344
given below, we AFFIRM the district court’s grant of the School Board’s
summary judgment motion against Molden’s claims.
                             I. BACKGROUND
      Karl Molden was employed by the School Board as a school counselor in
September 2006. In 2010, Molden was assigned to Winbourne Elementary
School for the 2010–2011 school year. His duties included what can be
described as before and after school duty (helping students arriving to campus
on the bus or walking), and lunch duty. Winbourne also required staff to assist
students during “reading blocks.” These were all tasks that Molden alleges
required prolonged periods of standing.
      Millie Williams, the Director of Human Resources for the School Board,
alleged that Plaintiff began to incur frequent absences during November 2010,
though Molden denies this allegation. On December 2, 2010, Molden submitted
a doctor’s note, indicating he needed to be excused from work for two days. On
December 7, 2010, Molden submitted a second doctor’s note, indicating he
needed to be excused from work from December 10 to December 13, 2010, and
that he could not engage in prolonged standing, to be reevaluated in one week
from that date. Molden then submitted a third note on December 22, 2010,
which indicated that he was under medical observation and had been advised
not to “engage[] in prolonged standing for an indefinite period of time.” None
of these notes explained the nature of Molden’s medical situation. The school
closed for the holidays from December 22, 2010, through January 5, 2011.
      Around January 19, 2011, the School Board requested further medical
information. Molden contends that this request was coupled with a comment
by Millie Williams and Kathryn Brown that if his doctor restricted him from
prolonged standing, “he would be writing [you] out of a job.” On January 26,
2011, Molden provided the School Board with a note that explained that
Molden was being treated for chronic sinusitis and malignant hypertension
                                      2
     Case: 17-30344       Document: 00514187219          Page: 3     Date Filed: 10/06/2017



                                       No. 17-30344
and that he was advised not to engage in prolonged standing. Molden
maintains he was still required to perform bus/walker duty and lunch duty
throughout early February 2011. The School Board denies this, arguing that
Principal Brenda Wilkinson requested Molden to cease performing his duty
tasks upon receipt of the medical note from December 7, 2010. The School
Board contends Molden was absent during most of January and February
2011. Molden ultimately requested, and was granted, sick leave for the
remainder of the school year. On April 7, 2011, Molden alleges he filed an
Equal       Employment       Opportunity       Commission          (“EEOC”)     Charge      of
Discrimination against the School Board. 1
        In May 9, 2011, Molden was placed on a displaced workers list for the
next school year. This allowed the School Board to transfer Molden to a new
assignment in the school district. Molden was told, along with others on this
list, that “they could review the school vacancy list and directly inform school
leaders of any interest in available positions.” Effective July 25, 2011, Molden
was reassigned to the Montgomery Center as a social worker, where he
received a ten-month contract and a salary increase. He reported his standing
restrictions, and the record does not indicate that Molden was required to
engage in prolonged standing during this placement at Montgomery Center.
Molden received satisfactory evaluations and reviews in his new position
during the 2011–2012 school year.
        The next school year, 2012–2013, Molden’s performance began to decline.
In early November 2012, a parent filed a complaint, alleging Molden had
engaged in “unprofessional behavior during home visit.” More specifically, the
parent alleged, inter alia, that Molden had come to her house and talked about


       This specific filing date is not provided in Plaintiff’s affidavit or the record, but is
        1

mentioned only in Plaintiff’s brief. Additionally, the briefs use EEOC and the Louisiana
Commission on Human Rights (“LCHR”) interchangeably.
                                              3
    Case: 17-30344    Document: 00514187219     Page: 4   Date Filed: 10/06/2017



                                 No. 17-30344
her daughter, as well as his personal problems, making her feel
“uncomfortable” and “fearful.” On November 5, 2012, Molden was placed on
leave with pay pending an investigation of the allegations. The Department of
Exceptional Student Services and the Office of Risk Management conducted
two separate investigations, both revealing that Molden had “failed to provide
services to students with disabilities, that he had engaged in unethical
conversations with a parent, that he had failed to follow Department and
District Procedures, and that he had submitted fraudulent documents.” This
ultimately led the School Board to terminate Molden on December 10, 2012.
Molden contends these allegations were false and that the investigation was
one-sided. He also contends that the School Board’s conduct, including the
termination, was attributable to Plaintiff’s filing a charge of discrimination
with the EEOC in 2011.
      On April 9, 2013, an Administrative Law Judge from the Louisiana
Workforce Commission (“LWC”) determined that Molden would not be
disqualified from his benefits. On February 3, 2014, the Louisiana Commission
on Human Rights (“LCHR”) found, based on Molden’s contentions, that there
may have been reason to believe that an ADA violation had occurred and
invited the parties to join with the Commission to resolve the matter.
      On June 4, 2014, Molden filed a complaint with the district court,
alleging that he was (1) denied a request for reasonable accommodation, and
that the School Board failed to engage in an interactive process, (2) subjected
to work place discrimination, and (3) retaliated against in violation of the ADA.
The School Board file a motion for summary judgment, which the district court
granted. Molden timely appealed.
                              II. DISCUSSION
      “This Court ‘reviews a district court’s grant of summary judgment de
novo, applying the same standards as the district court.’” Caldwell v. KHOU-
                                       4
     Case: 17-30344    Document: 00514187219      Page: 5   Date Filed: 10/06/2017



                                  No. 17-30344
TV, 850 F.3d 237, 241 (5th Cir. 2017) (citing Griffin v. United Parcel Serv., Inc.,
661 F.3d 216, 221 (5th Cir. 2011)). Summary judgment is appropriate where
the movant shows there is “no genuine dispute as to any material fact” and
that the movant is “entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). “A genuine dispute of material fact exists ‘if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.’” Johnson v.
World All. Fin. Corp., 830 F.3d 192, 195 (5th Cir. 2016) (quoting Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In reviewing a motion for
summary judgment, this Court draws all inferences in a light most favorable
to the nonmoving party. Smith v. Reg’l Transit Auth., 827 F.3d 412, 417 (5th
Cir. 2016). In the employment discrimination arena, the “salutary function of
summary judgment” is that it “allows patently meritless cases to be nipped in
the bud.” Caldwell, 850 F.3d at 241 (quoting Amburgey v. Corhart Refractories
Corp., 936 F.2d 805, 814 (5th Cir. 1991)).
      On appeal, Molden takes issue with the district court’s standard in
reviewing the record evidence. Molden also contends that the district court
erred in granting summary judgment on his ADA claims, including that he was
denied reasonable disability accommodation, subject to a hostile work
environment, and wrongfully terminated.
A.    The District Court’s Weighing of Evidence
      As an initial matter, Molden contends that in ruling on the School
Board’s summary judgment motion, the district court improperly weighed
Molden’s credibility and the evidence in favor of the Defendant. Such action by
the district court, Molden argues, is inappropriate under Tolan v. Cotton, 134
S. Ct. 1861 (2014).
      In Tolan, the Supreme Court reemphasized that in ruling on a motion
for summary judgment, “[t]he evidence of the nonmovant is to be believed, and
all justifiable inferences are to be drawn in his favor.” Id. at 1863 (quoting
                                        5
     Case: 17-30344        Document: 00514187219          Page: 6     Date Filed: 10/06/2017



                                        No. 17-30344
Anderson, 477 U.S. at 255). The district court in Tolan reviewed the
reasonableness of a police shooting. Id. The district court drew factual
inferences in favor of the moving party, despite disputed factual issues,
including the lighting of the porch, the demeanor of the suspect’s mother,
whether the suspect had made threats, and the suspect’s position during the
shooting. Id. at 1866–67. Because of this, the Supreme Court held that “the
court below credited the evidence of the party seeking summary judgment and
failed properly to acknowledge key evidence offered by the party opposing that
motion.” Id. at 1867–68.
       Molden cites to several places in the district court opinion that he
believes supports his argument that the district court improperly weighed the
evidence and resolved disputed issues in favor of the School Board. Overall,
however, the main issue that Molden appears to have is not with the
evidentiary findings of the district court, but rather the tone the court takes. 2
Molden’s other disagreements have to do with the fact that the district court
“fail[ed] to consider” the LWC and the LCHR determination, despite the fact
that the district court is not bound by the determinations of those commissions,




       2 We need not get into all of Molden’s dissatisfactions with the district court’s opinion,
but many deal with the phraseology of the district court. For instance, Molden says the
district court stated that he was “uninterested” in performing various school duties, which
Molden contests because he merely said “he believed the duties were not conducive to his role
as a social worker.” Molden next contests the district court’s phrasing of his experience going
to the emergency room and then later following up with his regular physician, Dr. Henry
Evans, as seeming as though he was “doctor shopping,” although the district court’s opinion
lacks any such language. Molden also takes issue with the district court’s characterization of
the “displaced workers list” and the fact that the district court stated Molden received a
“salary hike,” but did not mention that Molden was required to work as a ten-month employee
as opposed to a nine-month employee.
                                               6
     Case: 17-30344    Document: 00514187219      Page: 7   Date Filed: 10/06/2017



                                  No. 17-30344
see La. Rev. Stat. § 23:1636, and the fact that the district court disregarded
some conclusory allegations he made in his affidavit.
      Although written in a tone that Molden may not agree with, the district
court opinion contains no indication that the court acted like the trial court in
Tolan. In contrast, the district court here credited Molden’s evidence, even if it
did so in a tone that Molden did not like. Moreover, the district court was not
required to accept any conclusory allegations he made. See Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994); Stagliano v. Cincinnati Ins. Co., 633
F. App’x 217, 219 (5th Cir. 2015). Further, the district court was not obligated
to feel bound by the LCHR letter, which only indicated that there may have
been reason to believe a violation occurred. La. Rev. Stat. § 23:1636. Thus, the
district court properly weighed the evidence. Moreover, even reading the
record entirely in the light Molden urges us to, he has still not demonstrated
that a genuine dispute of material fact exists on any of his claims, as discussed
below.
B.    Merits Disputes
         1. Reasonable Accommodation Claim
      Molden argues the district court erred in granting summary judgment
on his reasonable accommodation claim. The ADA requires employers to make
“reasonable accommodations to the known physical or mental limitations of an
otherwise qualified individual with a disability who is an applicant or
employee, unless such covered entity can demonstrate that the accommodation
would impose an undue hardship on the operation of the business of such
covered entity.” Claiborne v. Recovery Sch. Dist., 690 F. App’x 249, 253–54 (5th
Cir. June 7, 2017) (citing 42 U.S.C. § 12112(b)(5)). To establish a disability
accommodation claim, a plaintiff must demonstrate that: (1) he is a “‘qualified
individual with a disability;’ (2) the disability and its consequential limitations
were ‘known’ by the covered employer; and (3) the employer failed to make
                                        7
    Case: 17-30344       Document: 00514187219   Page: 8   Date Filed: 10/06/2017



                                  No. 17-30344
‘reasonable accommodations’ for such known limitations.” Feist v. La. Dep’t. of
Justice, Office of the Att’y. Gen., 730 F.3d 450, 452 (5th Cir. 2013) (quoting 42
U.S.C. § 12112(b)(5)).
      The School Board did not dispute that Molden met the first element, and
the district court found that Molden met the second element because it was
clear from the record that the School Board knew of his disability.
Consequently, the question on appeal is whether the district court erred in
finding that under the third element, the School Board provided a reasonable
accommodation to Molden.
      The ADA defines a reasonable accommodation as including:
      (A) making existing facilities used by employees readily accessible
      to and useable by individuals with disabilities; and
      (B) job restructuring, part-time or modified work schedules,
      reassignment to a vacant position, acquisition or modification of
      equipment or devices, appropriate adjustment or modifications of
      examinations, training materials or policies, the provision of
      qualified readers or interpreters, and other similar
      accommodations for individuals with disabilities.


Feist, 730 F.3d at 453 (quoting 42 U.S.C. § 12111(9)). The district court found
first that Molden requested, and the School Board granted, medical leave, and
that this action constituted reasonable accommodation. The district court
determined next that the placement of Molden on the displaced workers list to
find him a new assignment in the school district “where he was no longer
required to engage in prolonged standing,” and where he did not “suffer any
lapse in salary or benefits” also constituted a reasonable accommodation.
      Molden takes issue with this conclusion because he asserts that the
School Board had knowledge of his disability as of December 2010 (earlier than
the trial court’s finding of January 2011). He also alleges that he had to engage
in prolonged standing until February 2011 and then request medical leave due

                                        8
    Case: 17-30344    Document: 00514187219     Page: 9   Date Filed: 10/06/2017



                                 No. 17-30344
to the School Board’s failure to provide reasonable accommodations during
that time. Molden also wanted the district court to better credit the findings of
the LCHR. Finally, he states that with regards to the displaced workers list
and new position: he was “placed on a displaced workers list, lost his seniority,
had to reapply as a new hire, and was re-hired as a ten-month employee,
causing him to work additional hours.”
      Molden, however, does not cite any case law supporting his argument.
Nor does he cite any authority demonstrating that such action by the School
Board would make for an inadequate accommodation. Absent any legal support
for his argument, it is difficult to see why Molden’s ultimate reassignment to a
new position in the school district, which he maintains occurred, was not a
reasonable accommodation. See 42 U.S.C. § 12111(9) (stating that under the
ADA, a reasonable accommodation may include “reassignment to a vacant
position”).
      Alternatively, Molden also pleaded that the third element of his
reasonable accommodation could be met because the School Board failed to
engage in an “interactive process” to determine the specific accommodation
that Molden should have been given. This Court has recognized that “[o]nce an
employee has made a request for an accommodation, ‘it may be necessary for
the employer to initiate an informal, interactive process with the qualified
individual with a disability in need of the accommodation in order to craft a
reasonable accommodation.’” Silva v. City of Hildalgo, Tex., 575 F. App’x 419,
423 (5th Cir. 2014) (quoting Loulseged v. Akzo Nobel Inc., 178 F.3d 731, 735
(5th Cir. 1999) (internal quotation marks and citation omitted)); see also 29
C.F.R. § 1630.2(o)(3). This Court has further held that under the interactive
process theory, an employer violates the ADA when the “employer’s
unwillingness to engage in a good faith interactive process leads to a failure to
reasonably accommodate an employee.” Silva, 575 F. App’x at 424 (quoting
                                       9
   Case: 17-30344     Document: 00514187219     Page: 10   Date Filed: 10/06/2017



                                 No. 17-30344
Loulseged, 178 F.3d at 736) (emphasis in original). The record, however, is
clear that the School Board did provide Molden with a reasonable
accommodation. Thus any putative failure to engage in an interactive process
cannot be said to have led to a failure to reasonably accommodate. See id.
Accordingly, the district court did not err in finding summary judgment
appropriate on Molden’s interactive process claim.
         2. Hostile Work Environment Claim
      Molden argues the district court erred in granting summary judgment
on his hostile work environment claim. He bases his claim on the fact that he
was forced to stand “both before and after he provided appropriate
documentation.” To establish a prima facie case of disability-based harassment
in this Court, Molden must demonstrate:
      (1) that [he] belongs to a protected group; (2) that [he] was
      subjected to unwelcome harassment; (3) that the harassment
      complained of was based on [his] disability or disabilities; (4) that
      the harassment complained of affected a term, condition, or
      privilege of employment; and (5) that the employer knew or should
      have known of the harassment and failed to take prompt, remedial
      action.

Credeur v. La. Through Office of Atty. Gen., 860 F.3d 785, 795–96 (5th Cir.
2017) (quoting Flowers v. S. Reg’l Physician Servs. Inc., 247 F.3d 229, 235–36
(5th Cir. 2001)). “Moreover, the disability-based harassment must ‘be
sufficiently pervasive or severe to alter the conditions of employment and
create an abusive working environment.’” Flowers, 247 F.3d at 236 (quoting
McConathy v. Dr.Pepper/Seven Up Corp., 131 F.3d 558, 563 (5th Cir. 1998)).
      The district court considered only whether Molden could demonstrate a
genuine issue of material fact as to the fourth element; the School Board only
challenged that Molden could not show that any discrimination faced was
sufficiently pervasive. The district court looked at Molden’s arguments that he

                                       10
   Case: 17-30344    Document: 00514187219      Page: 11   Date Filed: 10/06/2017



                                 No. 17-30344
was subject to discrimination by having to provide further medical
documentation of his disability, was subject to remarks related to loss of
employment, and was pressured to continue to engage in prolonged standing.
The district court found that these acts would not meet the high bar for proving
discrimination that this Court established in Gowesky v. Singing River Hosp.
Sys, 321 F.3d 503 (5th Cir. 2003), or substantially affect Molden’s employment,
as defined in Flowers, 247 F.3d at 236–37.
      In Gowesky, we emphasized that “[t]he legal standard for workplace
harassment in this circuit is . . . high.” 321 F.3d at 509. The employee in that
case was an ER physician, who had been exposed to hepatitis C. Id. She alleged
that her employer’s actions in response to her exposure constituted disability-
based harassment. Id. Her employer imposed requirements that she “(a)
present a full medical release from her physicians, (b) take a refresher course
in emergency medicine, and (c) submit to weekly blood samples.” Id. at 510.
Her employer also made disparaging comments about his unwillingness to be
treated by a dentist infected with hepatitis C or to allow employee to suture
his child. Id. at 510. We found that the employer’s actions were reasonable
given the fact that the employee worked at a hospital and could present a risk
of infection to patients and employees. Id. Moreover, we found that the
comments made by the employer were not nearly insensitive enough to
constitute disability-based harassment. Id.
      In Credeur, we considered a harassment claim by an employee who had
developed serious health problems due to complications from her kidney
transplant. 860 F.3d at 788. The employee claimed employer-harassment by:
“(1) being ordered to attend the meeting with [the Director of Administrative
Services] on March 3, 2014; (2) the requirement that she work at least three to
four hours in the office and to not work from home; (3) criticism of her work
performance; (4) threats of termination; (5) asking her to ‘sign false payroll
                                      11
    Case: 17-30344     Document: 00514187219      Page: 12   Date Filed: 10/06/2017



                                   No. 17-30344
documents,’ and (6) being forced to take leave without pay instead of FMLA.”
Id. at 796. We found that the record did not support finding harassment, and
stated that “[c]riticism of an employee’s work performance . . . and even threats
of termination do not satisfy the standard for a harassment claim.” Id. We also
found it significant that none of the employer’s actions were “‘physically
threatening or humiliating’ or even offensive.” Id. (citing Flowers, 247 F.3d at
236).
        By contrast, in Flowers, we considered a situation where a supervisor
discovered that an employee contracted HIV. 247 F.3d at 236–37. The
supervisor became very distant after discovering the employee’s HIV-positive
status. Id. The employer ceased going to lunch and socializing with employee,
began eavesdropping on her conversations, refused to shake her hand, and
lured her into meetings to write her up and place her on probation. Id. In one
of these meetings, the company president called the employee a “bitch” and
said he was “tired of her crap.” Id. at 237. The employer ultimately terminated
the employee. Id. We held based on these facts, that a “jury could have properly
inferred from the evidence that [the supervisors’] conduct was sufficiently
severe or pervasive to create a hostile work environment and unreasonably
interfere with [plaintiff’s] work performance.” Id.
        Based on this circuit’s precedent, the district court was correct to grant
summary judgment on Molden’s disability-based harassment claim. The
conduct Molden described, such as the School Board asking for further medical
information and Millie Williams and Kathryn Brown’s statement that the
physician recommending against prolonged standing would be writing Molden
out of a job, does not compare to the level of hostility that the employee in
Flowers faced. The School Board’s actions resemble the actions in Gowesky,
where we found no hostile work environment, emphasizing that “this Court
will not elevate a few harsh words or ‘cold shouldering’ to the level of actionable
                                        12
    Case: 17-30344    Document: 00514187219      Page: 13   Date Filed: 10/06/2017



                                  No. 17-30344
offense.” 321 F.3d at 509 (quoting McConathy, 131 F.3d at 564). And like we
stated in Credeur, comments made that are not physically threatening or
humiliating, even if they relate to termination, do not tend to support a finding
of harassment. 860 F.3d at 788. Additionally, like in Gowesky, Molden’s case
similarly involves employer’s actions that may have been reasonable given the
employee’s position: here, standing to work with school children. Overall,
Molden “may have perceived [the] conditions [he was subject to] to be onerous”
but they “do not establish that the work environment would have been
perceived as hostile or abusive by a reasonable employee.” See Credeur, 860
F.3d at 796 (internal quotation marks and citation omitted). No published
authority from this Court establishes that claims similar to Molden’s in nature
would constitute a hostile work environment. Consequently, summary
judgment on Molden’s hostile work environment claim was appropriate and
the district court did not err in granting it.
         3. Wrongful Termination Claim
      Finally, Molden contends that the district court erred in granting
summary judgment on his wrongful termination claim. Molden argues that the
School Board terminated him because he pursued an EEOC claim against
them for previous treatment. To establish a prima facie case of retaliation
under the ADA, Molden needs to show that “(1) [he] participated in an activity
protected under the statute; (2) [his] employer took adverse employment action
against [him]; and (3) a causal connection exists between the protected activity
and the adverse action.” Feist, 730 F.3d at 454 (citing Seaman v. CSPH, Inc.,
179 F.3d 297, 301 (5th Cir. 1999)). “If the employee establishes a prima facie
case, the burden shifts to the employer to state a legitimate, non-retaliatory
reason for its decision. After the employer states its reason, the burden shifts
back to the employee to demonstrate that the employer’s reason is actually a
pretext for retaliation.” Id. (quoting LeMaire v. La., 480 F.3d 383, 388–89 (5th
                                        13
    Case: 17-30344    Document: 00514187219      Page: 14    Date Filed: 10/06/2017



                                  No. 17-30344
Cir. 2007)). To demonstrate pretext, the employee must show “that the adverse
action would not have occurred ‘but for’ the employer’s retaliatory motive.” Id.
(citing Seaman, 179 F.3d at 301). “In order to avoid summary judgment, the
plaintiff must show ‘a conflict in substantial evidence’ on the question of
whether the employer would not have taken the action ‘but for’ the protected
activity.” Id. (quoting Long v. Eastfield Coll., 88 F.3d 300, 308 (5th Cir. 1996)).
      The School Board contends first that Molden could not meet the third
element because “no causal connection exists between Molden’s filing of his
complaint with the [LCHR] on September 7, 2011 and his termination from the
School Board in January of 2013.” Second, the School Board argues that “even
if a causal connection existed, the School Board proffered a legitimate,
nondiscriminatory reason for Molden’s termination” and that its reason was
not pretextual.
      To demonstrate a causal connection, a plaintiff may show close “timing
between an employee’s protected activity and an adverse action against him.”
Feist, 730 F.3d at 454 (quoting McCoy v. City of Shreveport, 492 F3d 551, 562
(5th Cir. 2007). This Court has held that “a five month lapse is not close enough
without other evidence of retaliation.” Id. (citing Raggs v. Miss Power & Light
Co., 278 F.3d 463, 472 (5th Cir. 2002). “Such evidence may include an
employment record that does not support dismissal, or an employer’s departure
from typical policies and procedures.” Id. at 454–55 (citing Shroeder v. Greater
New Orleans Fed. Credit Union, 664 F.3d 1016, 1024 (5th Cir. 2011)).
      The district court dismissed Molden’s retaliation claim because it found
that the temporal proximity of fourteen months between Molden filing his
EEOC complaint and the School Board terminating him was well beyond the
standards set by this Court and, beyond that, the record supported Molden’s
dismissal. Molden challenges this conclusion because the trial court failed to


                                        14
    Case: 17-30344       Document: 00514187219          Page: 15     Date Filed: 10/06/2017



                                       No. 17-30344
consider that the investigation was still ongoing. 3 Even accepting this
argument, however, the district court found that the School Board offered non-
retaliatory justifications for the dismissal, including the parental complaint,
the fact that plaintiff frequently incurred absences, received unsatisfactory
reviews, and even forged documents. 4 Most compelling is the parental
complaint and the resulting two investigations conducted prior to Molden’s
termination. Molden challenges this investigation in several conclusory
statements in his affidavit, however, he cites no case law that calls into
question the veracity of the School Board’s explanation. Based on this, the
School Board satisfied its burden of showing a legitimate, non-retaliatory
reason for terminating Molden. See Medina v. Ramsey Steel Co., 238 F.3d 674,
684–85 (5th Cir. 2001) (finding defendant had satisfied its burden of
articulating legitimate, nondiscriminatory reasons for terminating plaintiff
where defendant asserted poor work performance by plaintiff and supported
assertion with documented evidence in work file).
       To survive the summary judgment motion, then, Molden must
demonstrate that the School Board’s proffered explanation is pretextual. In
attempting to do so, Molden claims the findings of the LWC on “the
shortcomings of the Defendant’s investigation, his reviews, his timesheets, and
the records of his whereabouts on the day he allegedly engaged in
inappropriate conduct with a parent” should have directed the trial court to
find pretext. The district court, however, was not bound by the LWC’s findings.
La. Rev. Stat. § 23:1636. Further, the record is clear that Molden cannot
demonstrate he would not have been terminated but for filing the EEOC



       3 Molden, however, attaches and references only the LCHR decision rendered in 2014,
not any evidence that demonstrates his earlier filing, besides his statement in his brief.
       4 The Plaintiff contests several of these points, but only as conclusory allegations in

an unsupported affidavit, which the district court rightfully disregarded.
                                             15
   Case: 17-30344    Document: 00514187219     Page: 16   Date Filed: 10/06/2017



                                No. 17-30344
charge. The School Board’s investigations indicated the Plaintiff had engaged
in inappropriate conduct with a parent and failed to follow department
procedures. Two investigations led to this determination. The results of these
investigations demonstrate non-pretextual reasons for his termination and
foreclose the conclusion that Molden would not have been fired but for the
EEOC claim.

                            III. CONCLUSION
      For the foregoing reasons, we AFFIRM the district court’s order granting
the School Board’s summary judgment motion against Molden’s claims.




                                     16